40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Eugene CANADAY, Petitioner Appellant,v.DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS, Respondent Appellee.
No. 94-6845.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-93-510)
Ronald Eugene Canaday, Appellant Pro Se.
Thomas Cauthorne Daniel, Assistant Attorney General, Richmond, VA, for Appellee.
E.D.Va.
REMANDED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  The record reflects that the parties consented to jurisdiction of a magistrate judge pursuant to 28 U.S.C. Sec. 636(c)(2) (1988), with appeal first to a district judge, and further review by this Court upon petition for leave to appeal pursuant to 28 U.S.C. Secs. 636(c)(4), (5) (1988).  The appeal was erroneously directed to this Court rather than the district court.  Accordingly, we deny a certificate of probable cause to appeal and remand the case to the district court for consideration of the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
REMANDED.